



Exhibit 10.6





EXECUTION VERSION
AMENDMENT NO. 1 TO THE CREDIT AGREEMENT
Amendment No. 1 to the Credit Agreement (this “Amendment”), dated as of 31
August 2012, among PHILIP MORRIS INTERNATIONAL INC., a Virginia corporation
(“PMI”), the financial institutions and other institutional lenders from time to
time parties to the Credit Agreement referred to below (the “Lenders”) and
CITIBANK INTERNATIONAL PLC (“CIP”), as facility agent (the “Facility Agent”).
WHEREAS, PMI, the Lenders, the Facility Agent, Citibank, N.A., as swingline
agent and Citigroup Global Markets Limited, Barclays Capital (the investment
banking division of Barclays Bank PLC), BNP Paribas, Credit Suisse AG, Cayman
Islands Branch, Deutsche Bank Securities Inc., Goldman Sachs International, HSBC
Bank PLC, J.P. Morgan Limited, RBS Securities Inc. and Société Générale, as
mandated lead arrangers and bookrunners for the Lenders have entered into a
Credit Agreement relating to a US$3,500,000,000 Revolving Credit Facility
(including a US$800,000,000 swingline option), dated as of 25 October 2011 (the
“Credit Agreement”);
WHEREAS, the parties hereto desire to amend the Credit Agreement on the terms
and subject to the conditions set forth herein;
WHEREAS, PMI has requested, and the Lenders have agreed, to amend the Credit
Agreement as set forth herein; and
WHEREAS, pursuant to Section 9.1 of the Credit Agreement, the amendments
requested by PMI must be contained in a written agreement signed by PMI and the
Required Lenders.
NOW, THEREFORE, in consideration of the premises set forth above and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties agree as follows:
1.Definitions. Capitalized terms used and not defined in this Amendment shall
have the respective meanings given them in the Credit Agreement.
2.    Amendments to the Credit Agreement. The Credit Agreement is hereby amended
as follows:
(a)     The definition of Eligible Assignee now appearing in Section 1.1 of the
Credit Agreement is hereby amended in its entirety to read as follows:
‘“Eligible Assignee” means (a) a Lender or any affiliate of a Lender that is a
Qualifying Bank or (b) any bank or other financial institution, or any other
Person, which has been approved in writing by PMI as an Eligible Assignee for
purposes of this Agreement; provided that PMI’s approval shall not be
unreasonably withheld or delayed or withheld solely because the assignment may
result in an increase to the Mandatory Cost; and provided, further that PMI may
withhold its approval if PMI reasonably believes that an assignment to such
Eligible Assignee pursuant to Section 9.7 would result in the incurrence of
increased costs payable by any Borrower pursuant to Section 2.15 or 2.18.”



--------------------------------------------------------------------------------





Exhibit 10.6





(b)    Section 9.7(a)(iii) of the Credit Agreement is hereby amended by deleting
the words “, provided, however that an assignment to a bank or other financial
institution that is not a Qualifying Bank shall not be effective without the
written approval of PMI, which approval shall be notified to the Facility Agent”
of such Section.
(c)    The Form of Assignment and Acceptance now appearing in Exhibit C of the
Credit Agreement is hereby amended in its entirety to read as set forth in
Exhibit B hereto.
3.    Limited Effect. Except as expressly provided hereby, all of the terms and
provisions of the Credit Agreement and other related documents are and shall
remain in full force and effect and are hereby ratified and confirmed by PMI.
The amendments contained herein shall not be construed as a waiver or amendment
of any other provision of the Credit Agreement or other related documents or for
any purpose except as expressly set forth.
4.    Condition Precedent. This Amendment shall become effective upon the date
on which the Facility Agent shall have received this Amendment, duly executed
and delivered by PMI and CIP, as Facility Agent, and the Facility Agent shall
have received Lender Consent Letters, substantially in the form of Exhibit A,
duly executed and delivered by the Required Lenders.
5.    Representations and Warranties. PMI hereby represents and warrants to the
Facility Agent and each Lender (before and after giving effect to this
Amendment) that this Amendment has been duly executed and delivered on behalf of
PMI. This Amendment and the Credit Agreement as amended hereby constitute the
legal, valid and binding obligations of PMI and are enforceable against PMI,
subject to the effect of any applicable bankruptcy, insolvency, fraudulent
conveyance, reorganization, moratorium and other laws affecting creditors’
rights generally and subject, as to enforceability, to general principles of
equity (regardless of whether enforcement is sought in a proceeding in equity or
at law) and an implied covenant of good faith and fair dealing.
6.    Binding Effect. This Amendment shall be binding upon and inure to the
benefit of PMI, the Facility Agent, the Swingline Agent, and each Lender and
their respective successors and assigns.
7.    Governing Law. This Amendment shall be governed by, and construed in
accordance with, the laws of the State of New York.
8.    Execution in Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement. Delivery of an executed
counterpart of a signature page to this Amendment electronically or by facsimile
shall be effective as delivery of a manually executed counterpart of this
Amendment.
[SIGNATURE PAGE FOLLOWS]

2

--------------------------------------------------------------------------------





Exhibit 10.6





IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first above written.
PHILIP MORRIS INTERNATIONAL INC.




By /s/ MARCO KUEPFER    
Name: Marco Kuepfer
Title: Vice President Finance and Treasurer






CITIBANK INTERNATIONAL PLC,
as Facility Agent and on behalf of the Required Lenders




By /s/ EMMA BATCHELOR    
Name: Emma Batchelor
Title: Loans Agency Officer
 










































Signature Page - Amendment No. 1 to the Credit Agreement





--------------------------------------------------------------------------------





Exhibit 10.6





EXHIBIT A
FORM OF LENDER CONSENT LETTER
Philip Morris International Inc. Credit Agreement, dated as of 25 October 2011
To: CITIBANK INTERNATIONAL PLC LONDON
Loans Agency
5th Floor Citigroup Centre CGC2
Mail drop CGC2 05-65
25 Canada Square
London
E14 5LB
Fax number: 020 8636 3824 /3825


Ladies and Gentlemen:
Reference is made to the Credit Agreement, dated as of 25 October 2011 (the
“Credit Agreement”), among PHILIP MORRIS INTERNATIONAL INC. (“PMI”) the
financial institutions and other institutional lenders from time to time parties
to the Credit Agreement referred to above (the “Lenders”), CITIBANK
INTERNATIONAL PLC, as facility agent (the “Facility Agent”), CITIBANK, N.A., as
swingline agent and CITIGROUP GLOBAL MARKETS LIMITED, BARCLAYS CAPITAL (THE
INVESTMENT BANKING DIVISION OF BARCLAYS BANK PLC), BNP PARIBAS, CREDIT SUISSE
AG, CAYMAN ISLANDS BRANCH, DEUTSCHE BANK SECURITIES INC., GOLDMAN SACHS
INTERNATIONAL, HSBC BANK PLC, J.P. MORGAN LIMITED, RBS SECURITIES INC. and
SOCIÉTÉ GÉNÉRALE, as mandated lead arrangers and bookrunners for the Lenders.
Capitalized terms used and not defined herein shall have the respective meanings
given them in the Credit Agreement.
PMI has requested that the Required Lenders consent to amend the provisions of
the Credit Agreement solely on the terms described in Amendment No. 1 to the
Credit Agreement, dated as of 31 August 2012, substantially in the form
delivered to the undersigned Lender on or prior to the date hereof (the
“Amendment”).
Pursuant to Section 9.1 of the Credit Agreement, the undersigned Lender hereby
consents to the terms of the Amendment and the execution by the Facility Agent
of the Amendment.
Very truly yours,


[LENDER’S NAME]




By_____________________
Name:
Title:



--------------------------------------------------------------------------------





Exhibit 10.6





EXHIBIT B


FORM OF ASSIGNMENT AND ACCEPTANCE


Reference is made to the Credit Agreement, dated as of 25 October 2011 (as
amended or modified from time to time, the “Credit Agreement,” the terms defined
therein being used herein as therein defined), among Philip Morris International
Inc., a Virginia corporation, the Lenders party thereto and Citibank
International plc, as Facility Agent, Citibank, N.A., as Swingline Agent, and
Citigroup Global Markets Limited, Barclays Capital, BNP Paribas, Credit Suisse
AG, Cayman Islands Branch, Deutsche Bank Securities Inc., Goldman Sachs
International, HSBC Bank plc, J.P. Morgan Limited, RBS Securities Inc. and
Société Générale, as Mandated Lead Arrangers and Bookrunners for such Lenders.


The “Assignor” and the “Assignee” referred to on Schedule 1 hereto agree as
follows:
1.
The Assignor hereby sells and assigns to the Assignee, and the Assignee hereby
purchases and assumes from the Assignor, an interest in and to the Assignor’s
rights and obligations under the Credit Agreement as of the date hereof equal to
the percentage interest specified on Schedule 1 hereto of all outstanding rights
and obligations under the Credit Agreement. After giving effect to such sale and
assignment, the Assignee’s Commitment and the amount of the Advances owing to
the Assignee will be as set forth on Schedule 1 hereto. Each of the Assignor and
the Assignee represents and warrants that it is authorized to execute and
deliver this Assignment and Acceptance.

2.
The Assignor (i) represents and warrants that it is the legal and beneficial
owner of the interest being assigned by it hereunder and that such interest is
free and clear of any adverse claim; (ii) makes no representation or warranty
and assumes no responsibility with respect to any statements, warranties or
representations made in or in connection with the Credit Agreement or the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of the Credit Agreement or any other instrument or document furnished pursuant
thereto; and (iii) makes no representation or warranty and assumes no
responsibility with respect to the financial condition of any Borrower or PMI or
the performance or observance by any Borrower or PMI of any of its obligations
under the Credit Agreement or any other instrument or document furnished
pursuant thereto.

3.
The Assignee (i) confirms that it has received a copy of the Credit Agreement,
together with copies of the financial statements referred to in Section 4.1(e)
thereof and such other documents and information as it has deemed appropriate to
make its own credit analysis and decision to enter into this Assignment and
Acceptance; (ii) agrees that it will, independently and without reliance upon
Citibank International plc, as Facility Agent, any other Agent, the Assignor or
any other Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Credit Agreement; (iii) confirms that it is an
Eligible Assignee; (iv) represents that (A) the source of any funds it is using
to acquire the Assignor’s interest or to make any Advance is not and will not be
plan assets as defined under the regulations of the Department of Labor of any
Plan subject to Title I of ERISA or Section 4975 of the Code or (B) the
assignment or Advance is not and will be not be a non-exempt prohibited
transaction as defined in Section 406 of ERISA; (v) appoints and authorizes
Citibank International plc, as


2

--------------------------------------------------------------------------------





Exhibit 10.6





Facility Agent, to take such action as agent on its behalf and to exercise such
powers and discretion under the Credit Agreement as are delegated to Citibank
International plc, as Facility Agent, by the terms thereof, together with such
powers and discretion as are reasonably incidental thereto; (vi) agrees that it
will perform in accordance with their terms all of the obligations that by the
terms of the Credit Agreement are required to be performed by it as a Lender;
and (vii) confirms that it has signed a confidentiality agreement substantially
in the form attached as Exhibit H to the Credit Agreement.
4.
This Assignment and Acceptance will be delivered to Citibank International plc,
as Facility Agent, for acceptance and recording by Citibank International plc,
as Facility Agent following its execution. The effective date for this
Assignment and Acceptance (the “Effective Date”) shall be the date of acceptance
hereof by Citibank International plc, as Facility Agent, unless otherwise
specified on Schedule 1 hereto.

5.
Upon such acceptance and recording by Citibank International plc, as Facility
Agent, as of the Effective Date, (i) the Assignee shall be a party to the Credit
Agreement and, to the extent provided in this Assignment and Acceptance, have
the rights and obligations of a Lender thereunder and (ii) the Assignor shall,
to the extent provided in this Assignment and Acceptance, relinquish its rights
and be released from its obligations under the Credit Agreement.

6.
Upon such acceptance and recording by Citibank International plc, as Facility
Agent, from and after the Effective Date, Citibank International plc, as
Facility Agent, shall make all payments under the Credit Agreement in respect of
the interest assigned hereby (including, without limitation, all payments of
principal, interest and facility fees with respect thereto) to the Assignor for
amounts which have accrued to but excluding the Effective Date and to the
Assignee for amounts which have accrued from and after the Effective Date. The
Assignor and Assignee shall make all appropriate adjustments in payments under
the Credit Agreement for periods prior to the Effective Date directly between
themselves.

7.
This Assignment and Acceptance shall be governed by, and construed in accordance
with, the laws of the State of New York.

8.
This Assignment and Acceptance may be executed in any number of counterparts and
by different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement. Delivery of an executed counterpart of
Schedule 1 to this Assignment and Acceptance by telecopier shall be effective as
delivery of a manually executed counterpart of this Assignment and Acceptance.

IN WITNESS WHEREOF, the Assignor and the Assignee have caused Schedule 1 to this
Assignment and Acceptance to be executed by their officers thereunto duly
authorized as of the date specified thereon.



3

--------------------------------------------------------------------------------




Schedule 1
to
Assignment and Acceptance
Percentage interest assigned:    _____%
Assignee’s Revolving Credit Commitment:    $__________
(including, if applicable, Assignee’s Swingline Commitment $__________)
Aggregate outstanding principal amount of
Revolving Credit Advances assigned:    EUR/$__________
Effective Date1:    _______________, 201_
[NAME OF ASSIGNOR], as Assignor
By    
Title:
Dated: _______________, 201_
[NAME OF ASSIGNEE], as Assignee
By    
Title:
Dated: _______________, 201_
Applicable Lending Office: [Address]
Accepted this
__________ day of _______________, 201_
CITIBANK INTERNATIONAL PLC, as Facility Agent
By    
Title:
[Approved this __________ day
of _______________, 201_
[NAME OF BORROWER]2 
By    
Title:


                                                                                 
1 This date should be no earlier than five Business Days after the delivery of
this Assignment and Acceptance to Citibank International plc, as Facility Agent.
    2 Required if the Assignee is an Eligible Assignee solely by reason of
clause (b) of the definition of “Eligible Assignee.”




